                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 MARCWELL MACK MCCOY,                               )
                                                    )
               Plaintiff,                           )
                                                    )          No.    3:19-CV-63-HSM-HBG
 v.                                                 )
                                                    )
 JEFF COFFEY and GLENN                              )
 BALLENGER,                                         )
                                                    )
               Defendants.                          )

                                   MEMORANDUM OPINION

       This matter is before the Court on a sua sponte review of the record. Upon initial review

of Plaintiff’s motion to proceed in forma pauperis (IFP) [Doc. 1], the Court issued a deficiency

order notifying Plaintiff that he had not submitted the proper documents for the Court to consider

his IFP application—namely, a certified copy of his inmate trust account for the previous six-

month period—and ordering Plaintiff to submit the proper documentation within thirty days [Doc.

4]. Plaintiff was warned that unless he either paid the full filing fee or submitted the appropriate

IFP documentation, properly signed and completed, the Court would dismiss the case for failure

to prosecute [Id. at 2]. The deficiency order was entered on February 25, 2019 and was mailed to

Plaintiff at the address listed on his complaint.

       After the deadline to respond to the Court’s deficiency order passed with no response from

Plaintiff, the Court ordered Plaintiff to show cause within fourteen days, as to why his case should

not be dismissed based on his failure to prosecute and/or failure to follow the orders of this Court

[Doc. 5]. On April 10, 2019, the show cause order was returned to the Court as undeliverable and

unable to be forwarded [Doc. 6].
       Plaintiff has failed to pay the filing fee, submit the appropriate documentation, or otherwise

respond to the deficiency order in any way. Plaintiff has also failed to respond to the Court’s show

cause order. Accordingly, Plaintiff’s motion for leave to proceed IFP [Doc. 1] will be DENIED.

       In addition, the Federal Rule of Civil Procedure 41(b) gives this Court the authority to

dismiss a case for “failure of the plaintiff to prosecute or to comply with these rules or any order

of the court.” See, e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9

(6th Cir. 2012); Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). Involuntary

dismissal under Rule 41(b) “operates as an adjudication on the merits.” Fed. R. Civ. P. 41(b); see

Link v. Wabash R.R. Co., 370 U.S. 626, 629 (1962) (“The authority of a federal trial court to

dismiss a plaintiff’s action with prejudice because of his failure to prosecute cannot seriously be

doubted.”).

       The Court considers four factors when considering dismissal under Rule 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Regional Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       As to the first factor, the Court finds that Plaintiff’s failure to comply with the Court’s

orders can be attributed to his own willfulness or fault. Local Rule 83.13 imposes upon a pro se

litigant the obligation to both monitor the progress of his case and to prosecute it diligently.

Moreover, that same rule provides that the failure of a pro se Plaintiff to timely respond to an order

sent to the last address provided to the Clerk may result in dismissal of the case. Here, the record

shows that the last two orders from this Court have been either ignored [Doc. 4] or retuned as



                                                  2
undeliverable [Doc. 5]. The case law is clear that “while pro se litigants may be entitled to some

latitude when dealing with sophisticated legal issues, acknowledging their lack of formal training,

there is no cause for extending this margin to straightforward procedural requirements that a

layperson can comprehend as easily as a lawyer.” Jourdan, 951 F.2d at 109. Both the deficiency

order and the show cause order set clear and firm deadlines for Plaintiff to follow. He nevertheless

failed to adhere to those deadlines, in violation of both the local rules and the order itself.

Accordingly, the first factor weights in favor of dismissal.

       The second factor, however, weighs against dismissal; since Defendants have not yet been

served, they have not been prejudiced by Plaintiff’s inactions.

       By contrast, the third factor clearly weighs in favor of dismissal, as Plaintiff has failed to

comply with the Court’s orders, despite being expressly warned of the possible consequences of

such a failure [Doc. 3 at 1; Doc. 4 at 2; Doc. 5 at 2].

       Finally, as to the fourth factor, the Court finds that alternative sanctions would not be

effective. Plaintiff has filed a motion for leave to proceed IFP; therefore, the Court has no

indication that Plaintiff has the ability to pay a monetary fine. Further, Plaintiff failed to respond

to the Court’s deficiency order and to the Court’s show cause order. Any further attempt to prod

Plaintiff into compliance through the imposition of a lesser sanction than dismissal would appear

to be futile.   There seems little purpose allowing alternative sanctions where Plaintiff has

apparently abandoned his case showing a lack of respect for this Court’s deadlines and orders,

even after threatened with its dismissal.

       The Court thus concludes that, in total, the factors weigh in favor of dismissal of Plaintiff’s

action pursuant to Rule 41(b). For the reasons discussed herein, Plaintiff’s motion to proceed in




                                                  3
forma pauperis [Doc. 1] is DENIED and this action is hereby DISMISSED WITH PREJUDICE

pursuant to Rule 41(b).

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.




                                                  s/ Harry S. Mattice, Jr.______
                                                 HARRY S. MATTICE, JR.
                                             UNITED STATES DISTRICT JUDGE




                                         4
